Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namm (US 2014/0372015 A1).
Regarding claim 1, Namm disclosed an apparatus and a method for dispatching vehicles to a scene, comprising: a plurality of public-safety vehicles (104-107), such as rescue vehicles, ladder trucks, ambulances, police cars, fire engines, etc. (paragraph 0012); the public-safety vehicles (104-107) are in communication with the dispatch center (101), wherein the dispatch center serves as server (101), and that the server (101) comprises a plurality of components which includes a transmitter (301) (paragraph 0016) that transmits information to said vehicles (104-107), so that that the vehicles (104-107) will be dispatched to an emergency location (205) from the location (200) (Figure 2; paragraph 0014).  Namm is quite suggesting each of said public-safety vehicles executes a different function as be compared with the other.  Namm is also suggesting all the vehicle executes the same function such as they all are dispatched to the emergency location when the server receives an emergency notification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Namm’s apparatus/method as discussed herein so that all the available public-safety vehicle within a given distance from the location where an accident occurs can be automatically guided to the accident location to deal with the problem.
Regarding claim 2, Namm teaches that when the dispatch center (101) receives an emergency notification, for example, through a 911 call, the dispatch center (101) will determine a first vehicle that arrives on scene before other vehicle, the first vehicle may be directed down road (201) to road (204), while all other vehicles may be directed down road (201) to road (203) (paragraph 0014).
Regarding claim 5, Namm teaches that when the dispatch center (101) receives an emergency notification, for example, through a 911 call, the dispatch center (101) will determine a first vehicle that arrives on scene before other vehicle, the first vehicle may be directed down road (201) to road (204), while all other vehicles may be directed down road (201) to road (203) (paragraph 0014).
Regarding claim 7, Namm teaches that each of the public-safety vehicles (104-107) includes a display on an outer face, and a sign indicating a regulated area is displayed on each of the display (Figure1; paragraph 0012).
Allowable Subject Matter

It is found that although the patent application publication No. US 2014/0372015 A1 (Namm reference) is a prior art closest to the subject matter of the claimed invention, 
Nam is not quite teaching or even suggesting the features of “a common server that includes a map information database, wherein: the plurality of vehicles travel autonomously while communicating with the common server; the common server outputs an event dealing function execution command to execute a function corresponding to the event occurrence information to a group of the vehicles whose currently executing function is lower in the priority than the priority of the function corresponding to the event occurrence information received from the event information server; and upon receiving the event dealing function execution command from the common server, the group of the vehicles executes the function corresponding to the event occurrence information based on map information and the event occurrence information received from the common server.”
For that reason, claims 3, 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667